Citation Nr: 0822467	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity.  He does not, 
however, have deficiencies in most areas.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating, but no 
greater, for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
January 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued that 
January 2006 VCAA notice letter prior to initially 
adjudicating the veteran's claim in April 2006, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  As well, that January 2006 VCAA 
letter specifically asked that he provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that this type of notice error is 
presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores  v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
January 2006 VCAA letter stated that the veteran could submit 
evidence showing that his service-connected PTSD had 
increased in severity.  He was told that this evidence could 
include:  a doctor's statement, laboratory tests, dates of 
examinations/tests, and statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
Additionally, the diagnostic criteria used to determine the 
relative severity of his PTSD were provided to him in the 
April 2006 rating decision and in the July 2006 statement of 
the case (SOC).  


He is also represented by an attorney that, presumably, is 
well versed in the nuances of veteran's claims adjudication.  
So there is sufficient Vazquez notice to go ahead and decide 
the claim - especially since the Board is at least partially 
granting the claim.

It equally deserves mentioning that a March 2006 letter, also 
sent prior to initially adjudicating the claim in April 2006, 
informed the veteran both of the disability rating and 
downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

It is worth reiterating that a VA compensation examination 
was scheduled for the veteran on February 23, 2006.  He was 
notified of that examination in a letter dated February 3, 
2006, but he failed to report for that examination and has 
not provided good cause for his absence.  He was notified in 
both the April 2006 rating decision at issue and the July 
2006 SOC to contact the RO if he was willing to report for 
his VA examination.  He did not, however, indicate this 
willingness to give reason to reschedule his examination.  
His mere failure to report for his VA examination when, as 
here, determined to be necessary to assess the severity of 
his disability, is in and of itself a ground for a summary 
denial of his claim for a higher rating.  
See 38 C.F.R. § 3.655(b) (2007) (using "shall" to denote a 
nondiscretionary denial of the claim for failure to report 
for a needed VA compensation examination).  Since, however, 
the RO went ahead and adjudicated his claim, despite his 
failure to report for his VA examination, so, too, will the 
Board.

Whether the Veteran is Entitled to a Rating Higher than 30 
Percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007). 

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30-
percent disabling under 38 C.F.R. § 4.130, DC 9411.

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125. 

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.



In assessing the evidence of record, the Board has considered 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score in the range of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The veteran was regularly treated at a VA Medical Center 
(VAMC) for his PTSD from January 2005 to January 2006.  It 
was indicated that he was working 45 hours per week (so even 
more than the normal 40 hours), that he lived with his wife, 
and that he was physically able to do whatever he wanted to 
do.  It was also noted that his general appearance and mental 
status were well developed.  He was well-nourished and in no 
acute distress, and his mannerism and interaction were 
appropriate.  

In November 2005, the veteran submitted a medical report from 
Dr. M.C., his private psychologist.  Dr. M.C. noted the 
veteran's physical health and emotional response had 
deteriorated markedly since the last time he had seen the 
veteran in July 2004.  The veteran told Dr. M.C. that, 
"[t]hings are really getting bad for me.  I feel horrible."  
He also told Dr. M.C. that he was working, but that he did 
not like getting up in the mornings and that it was "pure 
hell" to do so.  Dr. M.C. indicated the veteran "does 
adhere to his personal routines and daily habits with a fair 
amount of adroit attention (concerning, of course, his ailing 
wife), [however] I do see this gentleman as being one whose 
work continues on a tenuous basis because, 'It won't be long 
before I can't get out of bed at all and they will fire 
me.'"  Dr. M.C. also said he was unsure how much longer the 
veteran would be able to keep working as his only motivation 
for working is the need for medical insurance because of the 
problems both he and his wife have.  

The veteran also told Dr. M.C. that he was then currently 
experiencing crying, lethargy, irregular nightmares, regular 
insomnia, recent weight gain, hypertension, flashbacks, 
increased consumption of alcohol, memory loss, irregular 
employment, daily alcohol abuse, and variable eating 
schedule.  He said to Dr. M.C. that, "I don't remember so 
much but I know that I am upset."  He stated that he is 
unhappy, does not have fun anymore, and experiences irritable 
and explosive mood swings.  He said his mood swings are a 
recent phenomenon.  Dr. M.C. indicated the veteran's 
flashbacks are improving.   

Dr. M.C. determined the veteran's speech is extremely 
circumstantial, and that he has given up any vestige of 
reinforcing himself positively (as he used to do).  His flow 
of conversation and thought are demonstrably impaired with 
respect to his tone and pressure.  Additionally, his 
concentration and recall are "almost at a severely impaired 
level."  His mental content is pre-occupied with his 
difficulty and he has survivor guilt.  "When someone got 
hurt in Vietnam and someone gets hurt right now, I feel that 
it is my fault." Dr. M.C. determined that, "[the veteran] 
is basically an intelligent man who is now suffering at the 
lower limits of cognitive functioning because of the 
difficulties that are being generated by his PTSD and related 
depression."  

The veteran mentioned he does not go out anymore because he 
is with his wife quite a bit, which makes him unhappy.  He 
also used to golf with a small group two times a week, but he 
does not participate in that anymore because it is not fun.  
Dr. M.C. stated the veteran has a reluctance to become deeply 
intimate with others.  Dr. M.C. further stated that many of 
the difficulties the veteran is experiencing are related to 
his wife's illness; however, Dr. M.C. determined that if the 
veteran did not have PTSD, then he would be adapting to his 
wife's sickness in a more appropriate manner.  Dr. M.C. also 
stated that he was "somewhat doubtful that [the veteran's] 
judgment will be classified within normal limits, either now 
nor certainly not in the near future."  Dr. M.C. added that 
the veteran's emotional resistance is at an all time low, and 
he does not see much chance of improvement given the fact 
that the veteran's personal circumstances and coping 
mechanisms have not improved.  "He is not seen as a very 
hopeful case, since at the present time his attention and 
concentration have deteriorated as has other symptoms of his 
major depression and secondly, and probably most importantly, 
this man is in an almost pervasive dyscontrol of his general 
emotional posture and the only way that he is attempting to 
help himself, (he thinks), is by his pervasive consumption of 
alcohol to the projected point of more and more intoxication, 
which of course, is its own 'cure that's worse than the 
disease.'  Under these circumstances, I place his prognostic 
picture at an extremely guarded level and I feel that it 
won't be long before he becomes almost negatively projected.  
The nexus between his worsening condition and his horrendous 
experiences in Vietnam are quite obvious, unmistakable, and 
undeniable."

In March 2006, the veteran submitted another medical report 
from Dr. M.C., who indicated the veteran experiences social 
inhibition and general detachment from others.  He continues 
to work, but derives no pleasure from his work.  "I'm really 
not caring about going to work anymore but I guess I have to 
because of my wife's illness.  I really have a hard time 
getting up in the morning and one of these days they're going 
to fire me for not getting to work on time or at all."  
He said that he can only continue working because he does not 
have to "be with anybody" and because his communication 
with others is now restricted to the mail or email.  Dr. M.C. 
also noted the veteran no longer participates in service club 
meetings, Vietnam reunions, or social functions with or 
without veterans.  He does not currently have emotional or 
physical intimacy with his wife.  He stated that he believes 
he spends too much time with his wife, which consequently 
makes him mad and sad.  Furthermore, Dr. M.C. stated the 
veteran copes with stress in a deteriorated manner.  Dr. M.C 
determined that, "[t]here is no question but that the 
veteran has not only lost interest in any pleasurable 
activity but has even after all of these decades of working, 
told me directly that he, '[d]oesn't care about working 
anymore but has to.'"

Dr. M.C. added that the veteran currently experiences 
flashbacks once every three weeks, but does not experience 
startled responses to the usual noises that would occur in a 
professional office.  He refuses to talk in detail about 
Vietnam to others.  He stated that "everything makes me 
angry anymore."  In regards to the veteran's concentration 
and attention, Dr. M.C. noted the veteran has poor immediate 
recall.  


He also experiences insomnia, depression, weight gain, and 
feelings of worthlessness and hopelessness.  He does not have 
suicidal ideation, but does have extended conversations about 
what happens when people, including Vietnam veterans, die.  
Dr. M.C. also stated that he believes the veteran's daily 
alcohol abuse is a way for him to medicate himself for the 
emotional pain.  Furthermore, Dr. M.C. noted the veteran has 
severe concern over taking any medications or trusting 
doctors.

Dr. M.C. diagnosed the veteran with both PTSD and Major 
Depression, moderate, recurrent with atypical features.  Dr. 
M.C. determined the veteran's insomnia, fatigue, feelings of 
hopelessness and helplessness, and depression are due more to 
his depressive disorder than his PTSD, although Dr. M.C. 
noted that the cause of the veteran's depressive disorder 
could be multifaceted.

Dr. M.C. classified the veteran with a GAF score of 51.  Dr. 
M.C. gave the veteran this score because "his depression is 
. . . exacerbating to the point where I feel once more that 
he is going to require a good deal of professional help for 
his deteriorating affectual response along with the 
symptomatology of moderately serious PTSD patterns."  

While Dr. M.C. indicated that many of the veteran's symptoms, 
including his malaise, insomnia, and feelings of 
worthlessness and hopelessness are primarily due to his 
depression, rather than his PTSD, Dr. M.C. also at least in 
part associated the depression with the PTSD.  So for all 
intents and purposes, the Board must effectively consider the 
depression and its attendant symptoms as part and parcel of 
the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (if VA cannot distinguish by competent medical opinion 
the extent of symptoms that are attributable to service-
related causes from those that are not, VA effectively must 
presume that all symptoms in question are related to service, 
i.e., part and parcel of the service-connected disability).  
See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).



The veteran is entitled to a higher 50 percent rating under 
DC 9411 because his PTSD symptoms have caused occupational 
and social impairment with reduced reliability and 
productivity.  In his March 2006 report, Dr. M.C determined 
that, "[t]here is no question but that the veteran has not 
only lost interest in any pleasurable activity but has even 
after all of these decades of working, told me directly that 
he, '[d]oesn't care about working anymore but has to.'"  The 
veteran stated he has no interest in working, and derives no 
pleasure from working.  He continues to work solely because 
he needs the money to support himself and his sick wife.  
"I'm really not caring about going to work anymore but I 
guess I have to because of my wife's illness.  I really have 
a hard time getting up in the morning and one of these days 
they're going to fire me for not getting to work on time or 
at all."  At work, the veteran receives special 
accommodations for his PTSD in that he is allowed to 
communicate with his co-workers solely by email or mail, as 
opposed to communicating with them in person.  He stated he 
can only continue working because he does not have to "be 
with anybody" and because his communication with others is 
now restricted to these media.  Without these accommodations, 
he would most likely be unable to continue working.  
Additionally, Dr. M.C. stated the veteran copes with stress 
in a deteriorated manner.  This, as well as his insomnia, 
most likely negatively affects his work reliability and 
productivity.

The veteran's PTSD has also caused social impairment.  Dr. 
M.C. stated the veteran experiences social inhibition and 
general detachment from others, not enjoying activities like 
golf that he used to.  Dr. M.C. noted the veteran has a 
reluctance to become deeply intimate with others, including 
his wife.  He no longer participates in service club 
meetings, Vietnam reunions, or social functions, although he 
used to attend these types of functions.

So considering this evidence in the aggregate, the Board 
finds that the overall disability picture for the veteran's 
PTSD more closely approximates a higher 50 percent rating.  
Although he admittedly does not display all of the symptoms 
listed for a rating at this higher level, he does display 
symptoms of impairment of short-term memory (unable to 
quickly recall things), disturbances of motivation and mood, 
circumstantial speech, and difficulty in establishing and 
maintaining effective work and social relationships.  
Concerning this, keep in mind, as previously mentioned, the 
specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are mere 
examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  
Thus, any analysis should not be limited solely to whether 
the symptoms listed in the rating scheme are exhibited; 
rather, consideration must be given to factors outside the 
specific rating criteria in determining the level of 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the severity of the veteran's PTSD is 
most commensurate with a higher 50 percent rating, so this 
rating must be assigned.  See 38 C.F.R. § 4.7.

The veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by Dr. M.C.'s 
comments.  Moreover, the veteran is uniquely suited to 
describe the severity, frequency, and duration of his PTSD 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995); 
Heuer v. Brown, 7 Vet. App. 379 (1995).

So resolving all reasonable doubt in his favor, the veteran's 
claim for an increased rating must be granted.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran is not, however, entitled to an even higher 70 
percent rating because the evidence does not suggest that his 
PTSD causes occupational and social impairment with 
deficiencies in most areas of his life.  He is still married, 
indeed, the primary caretaker of his ailing wife, and by his 
own admission regularly works 45 hours per week, so even more 
hours than a normal work week.  Even though these tasks are 
difficult for him and he does not enjoy them, he is still, at 
this time, able to complete these daily tasks.  Many people, 
even those unaffected by PTSD, do not necessarily enjoy their 
jobs and have no doubt at one time or another contemplated 
quitting.  So merely because the veteran does not derive 
pleasure from working or, for example, having to relate to 
others - even if exclusively by e-mail or mail, is not a 
situation unique to him.  And the fact remains that he has 
not been shown to be incapable of working (substantially 
gainful employment) on account of his PTSD so as to otherwise 
warrant assigning an even higher 100 percent rating under 
DC 9411.  See also Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Additionally, the evidence does not establish that the 
veteran's PTSD presents any of the specified symptoms for a 
70 percent rating, including suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Therefore, he is not entitled to a 70 percent 
rating.

There is one final point worth mentioning.  The Board finds 
no reason to refer this case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  That is, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  According to the VA Medical Center 
records, he is able to maintain a regular job, as mentioned, 
working 45 hours per week.  And while his PTSD does interfere 
with his ability to work, the diagnostic criteria for his 
PTSD account for his level of occupational impairment.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  Also, his evaluation and 
treatment has been on an outpatient basis, not as an 
inpatient.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

A higher 50 percent disability rating is granted for the 
PTSD, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


